The foregoing order of the commission, granting the application, conditioned and restricted as above indicated, is based upon the decision of this court in the case ofPennsylvania Rd. Co. v. Public Utilities Commission, 123 Ohio St. 655,  176 N.E. 573, and a majority of this court are of opinion that that case is controlling in the instant case. The principles declared in that case are applicable to the facts disclosed by the present record. In that case an intrastate certificate was sought over a route across the state already served by various operators along separate *Page 219 
portions of the route. These operators were protestants, contending that no public necessity or convenience required the through intrastate operation and that the public was being adequately served by existing transportation lines in the territory severally occupied by the protestants.
This court affirmed the commission in granting the through intrastate certificate; and, while the further question involved in that case was as to which of two applicants for the through intrastate certificate the same should be granted, with such question we are not concerned in the present cases. Our conclusion is, upon the authority of that case, that the findings and orders of the commission in these two cases should be, and are, hereby affirmed.
Orders affirmed.
JONES, MATTHIAS, DAY, ALLEN, KINKADE and STEPHENSON, JJ., concur.